Braley, J.
The respective demurrers not having been argued are to be treated as waived, and the rights and obligations of the parties depend on the terms of the original lease under which the lessee London entered into occupation and enjoyment of the demised premises. It provides that the lessee shall have the option to purchase the property from Tebo, the lessor and owner, “ at any time during the continuance of this lease or any renewal thereof ” upon payment of the purchase price, the amount of which and mode of payment are specifically stated. The master finds that the lessee gave notice of his exercise of the option, tendered performance, and demanded a deed, but the lessor refused the tender and declined to make the transfer.
The lessee ordinarily would have been entitled to specific performance. Eastern Bridge & Structural Co. v. Worcester Auditorium Co. 216 Mass. 426. The lessee however covenanted that he would not make any use of the premises which would increase the risk of fire, and that he would keep the dam in ample repair and make all repairs of every nature as well as “ keep all and singular the said premises in such repair as the same are in at the commencement of this lease.” It is found that, those covenants having been severally broken, the lessor prior to the notice of purchase and tender, and *362while the default continued made an entry on the premises for the purpose of terminating the lease, and notified the lessee, and has since remained in possession. The right of reentry for breach is not confined by the lease to nonpayment of rent, but expressly embraces all the covenants to be observed by the lessee. It would follow that, if the leasehold had been ended by the reentry, the contract had expired, and the right to purchase fell with it. Peters v. Stone, 193 Mass. 179.
The rent however was payable on “ the first day of each calendar month in advance,” and, the rent for the month when the = lessor entered having been duly paid and accepted, as the master finds, the lessee contends that the breaches were thereby waived. The general rule undoubtedly is that, if the landlord with knowledge of the lessee’s nonperformance accepts rent accruing after the breach of a condition, he waives the right of forfeiture. O’Keefe v. Kennedy, 3 Cush. 325, 328. Porter v. Merrill, 124 Mass. 534. Nelson Theatre Co. v. Nelson, 216 Mass. 30, 34. The distinction between a failure to pay rent as required by the terms of a lease, caused by accident or mistake, and the facts appearing in the record is plain. The ground on which in such cases equity grants relief is that a forfeiture is intended to secure payment, and, the measure of damages being certain, satisfaction of the rent with interest affords complete compensation. Atkins v. Chilson, 11 Met. 112, 119, Lundin v. Schoeffel, 167 Mass. 465, 468. Finkovitch v. Cline, 236 Mass. 196. See DeCordova v. Weeks, ante, 100. While the report states that after the payment there was no evidence of any specific act or omission, it is obvious on the findings that the breaches complained of were sub-' stantially continuous. The waiver of a forfeiture by acceptance of rent applies to past breaches which are single and complete when the rent is accepted, and having been once waived the landlord’s rights are lost. But where as in the present case there are covenants to repair the premises which are constantly and unjustifiably broken until repairs are made, the payment and acceptance of accruing rent and nothing more does not estop the landlord from enforcing *363the conditions of the lease. Doe v. Jackson, 2 Stark. 293. Doe v. Bancks, 4 B. & Ald. 401. Doe v. Gladwin, 6 Q. B. 953. Bleecker v. Smith, 13 Wend. 530. Granite Building Association v. Greene, 25 R. I. 48. Pendill v. Union Mining Co. 64 Mich. 172. Gluck v. Elkan, 36 Minn. 80.
The entry having been effectual, and the lessor having complied with the agreement between the parties that before further court proceedings were instituted by him he would confer with the lessee “ relative to the cause for such proceedings and reasonable opportunity shall be given . . . for adjusting or removing the cause ” therefor, he can maintain his bill to enjoin the lessee from repeated and forcible intrusions which interfere with the free use and enjoyment of the property. Nelson Theatre Co. v. Nelson, supra.
The result is, that in each case the order overruling the demurrer is affirmed, and, the cases being before us on reservation, a decree dismissing the bill as amended is to be entered in the first case, but in the second case a decree enjoining the defendant from any interference with the plaintiff's possession is awarded.

Ordered accordingly.